                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE




 TQ DELTA, LLC,

                 Plaintiff,
                                               Civil Action No. 1:13-cv-01835-RGA
       V.

 2WIRE, INC. ,

                 Defendant.



                                 MEMORANDUM OPINION


Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews,
Timothy J. Malloy, Thomas J. Wimbiscus, James P. Murphy, Paul W. McAndrews, Rajendra
Chiplunkar, and Anna M. Targowska, MCANDREWS, HELD & MALLOY, LTD., Chicago, IL.

      Attorneys for Plaintiff.

Jody C. Barillare, MORGAN LEWIS & BOCKIUS LLP, Wilmington, DE; Brett Schuman,
Rachel M. Walsh, and Monte M.F. Cooper, GOODWIN PROCTER LLP, San Francisco, CA.

      Attorneys for Defendant.




MarchU , 2019
       Presently before me are the Parties' summary judgment motions on the Family 1 Patents:

Plaintiffs Motion for Summary Judgment of No Invalidity of Family 1 Patent Claims (D.I. 615

(briefing at D.I. 616, 655 , 694)), Plaintiffs Motion for Summary Judgment oflnfringement of

Family 1 Patent Claims (D.I. 620 (briefing at D.I. 622, 654, 693)), and Defendant's Motion for

Summary Judgment oflnvalidity of Claim 1 of U.S. Patent No. 7,899,784 (D.I. 608 (briefing at

609, 664, 686)). The Parties' Daubert motions are also before me: Plaintiffs Motion to Preclude

Certain Opinions of Dr. Krista S. Jacobsen (D.I. 597 (briefing at D.I. 598, 650, 691)) and

Defendant' s Motion to Preclude the Expert Testimony of Dr. Todor Cooklev for Family 1 (D.I.

618 (briefing at 619, 668, 683)). The Parties have fully briefed the issues. For the reasons set

out below, I will grant Defendant' s Motion for Summary Judgment of Invalidity of Claim 1 of

U.S. Patent No. 7,899,784 and dismiss as moot the remainder of the Parties' Family 1 motions.

  I.   BACKGROUND

       A. The '784 Patent

       Claim 1 of the 7,889,784 Patent ('" 784 Patent") is the last remaining asserted claim in

Family 1. (D.I. 609 at 2). It claims:

       1. A transceiver capable of transmitting test information over a communication
       channel using multicarrier modulation comprising:

               a transmitter portion capable of transmitting a message, wherein the
               message comprises one or more data variables that represent the test
               information, wherein bits in the message are modulated onto DMT symbols
               using Quadrature Amplitude Modulation (QAM) with more than 1 bit per
               subchannel and wherein at least one data variable of the one or more data
               variables comprises an array representing Signal to Noise ratio p er
               subchannel during Showtime information .

(' 784 Patent, claim 1 (disputed term italicized)).




                                                      2
       B. The Prior Art

       Plaintiff does not dispute that the references at issue are prior art to the ' 784 Patent. (See

D.I. 664). The Parties also largely agree on the content of the prior art.

           1. U.S. Patent No. 6,636,603 ("Milbrandt")

       Milbrandt was filed on July 30, 1999 and is prior art to the ' 784 Patent pursuant to 35

U.S .C. § 102(e) (pre-AIA). (D.I. 612-10). It teaches a system for "determining the transmit

power of a communication device operating on digital subscriber lines." (Id. at 1:20-23).

Milbrandt's Detailed Description of the Invention discloses:

       Each of several central offices is coupled to a number of subscribers using
       subscriber lines. A system management server is coupled to each central office
       using a data link. A system management database is coupled to each central office
       using a data link and coupled to server using a data link. In general, database stores
       subscriber line information and communication device information defining the
       physical and operating characteristics of subscriber lines and communication
       devices of communication system, respectively. In one aspect of operation, system
       management server determines the approximate data rate capacity of selected
       subscriber lines for subscribers using subscriber line information stored in database.
       In another aspect of operation, server determines the optimal transmit power for a
       communication device operating on a subscriber line.

(Id. at 4:6-21 (figure element numbers omitted)). The stored "physical and operating

characteristics of subscriber lines" include "attenuation information, noise information, received

signal power spectrum density, Sr, or any other information describing the physical or operating

characteristics of subscriber line at the one or more sub-frequencies over which the connection

between modem[ s] is established." (Id. at 11 :3 8-45 (figure element numbers omitted)). One

embodiment of the system described in Milbrandt expressly "support[s] communication using

ADSL techniques that comply with ANSI Standard Tl.413." (Id. at 9:3 1-34).

           2. U.S. Patent No. 6,590,893 ("Hwang")

       Hwang was filed on April 7, 1999 and is prior art to the ' 784 Patent pursuant to 35 U.S.C.



                                                  3
§ 102(e) (pre-AIA). (D.I. 612-11). Hwang discloses "an adaptive transmission system used in a

network" that employs discrete multi-tone (DMT) modulation. (Id. at 1:7-8, 3 :52-54). The

system uses a differential coder to encode an input bit stream into a predetermined number of

tones. (Id. at 5: 14-17). After the transmission of those tones, each tone of subsequent symbols

transmits two bits of data using QAM signals. (Id. at 2:66-3:3; 5:25-44; 5:64-6:4).

            3. American National Standards Institute Tl.413-1995: Network and Customer
            Installation Interfaces-Asymmetric Digital Subscriber Line (ADSL) Metallic
            Interface ("Tl.413-1995")

        Tl.413-1995 is prior art to the '784 Patent pursuant to 35 U.S.C. §§ 102(a)-(b) as it was

approved on August 18, 1995 and published shortly thereafter. (D.I. 612-12 at 3; D.I. 609 at 9).

Tl.413-1995 specifies requirements and optional capabilities of ADSL transceivers. (D.I. 612-
                                                                                          1
12). One such requirement is the use ofDMT modulation. (Id.). Tl.413-1995 also sp ecifies

that each subcarrier that is used to transmit data, whether downstream or upstream, carries at

least two bits. (Id. at§ 6.6.1).

            4. U.S. Patent No. 6,434,119 ("Wiese")

        Wiese is prior art to the ' 784 Patent pursuant to 35 U.S.C. § 102(e) & (g) (pre-AIA) as it

was filed on July 7, 1998 and claims priority to a March 19, 1998 provisional application. (D.I.

612-15). Wiese discloses "methods of initializing a connection between a remote modem and a

central unit in a communication system that utilizes a multi-carrier modulation scheme." (Id. at

Abstract). Part of that process involves the remote modem transmitting a message that contains a

vector of detected signal to noise ratios back to the central unit, which then calculates the bit and

power allocations for each of the subchannels and transmits them to the remote modem as part of

a response message. (Id. at 9:21-35).




                                                  4
           5. U.S. Patent No. 6,606,719 ("Ryckebusch")

       Ryckebusch claims priority to a European patent application filed on March 31 , 1999 and

is prior art to the ' 784 Patent pursuant to 35 U.S.C. § 102(e) (pre-AIA version). (DJ. 612-1 3).

Ryckebusch discloses "an Asymmetric Digital Subscriber Line (ADSL) system operating in

accordance with ANSI's Tl .413 standard, issue 2," in which a remote terminal automatically

collects information about a channel and transmits the information to a central office. (Id. At

2:16-24). The automatically-collected information includes "a signal to noise ratio (SNR)

measurement for each carrier." (Id. at 4: 10-15). The "remote terminal . . . contains a channel

information gathering unit and channel information memory." (Id. at 3:22-27 (figure element

numbers omitted)). The channel information gathering unit collects the channel information and

stores it in the channel information memory. (Id. at 4:20-23). The transmitter then "reads the

channel information out of the channel information memory and sends the information to the

central office so that it is available at the operator' s side for channel estimation purposes." (Id. at

4:23-27 (figure element numbers omitted)).

       The remote terminal can send the collected information to the central office as needed.

(Id. at 5:2-13). This enables the operator to "take appropriate measures in case of quality loss, to

monitor changes to the customer' s in-house network that may affect the quality of service, and to

fast [sic] evaluate complaints of the customer concerning the quality of service." (Id. at 4:49-

54).

 II.   LEGAL ST AND ARD

       A. Summary Judgm ent

       "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

                                                   5
disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986)). The burden on the

moving party may be discharged by pointing out to the district court that there is an absence of

evidence supporting the non-moving party ' s case. Celotex, 477 U.S. at 323 .

       The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);

Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: "(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations .. . , admissions, interrogatory answers, or

other materials; or (B) showing that the materials cited [by the opposing party] do not establish

the absence . .. of a genuine dispute .. .. " Fed. R. Civ. P. 56(c)(l).

       When determining whether a genuine issue of material fact exists, the court must view

the evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in that party's favor. Scott v. Harris, 550 U.S . 372, 380 (2007); Wishkin v. Potter,

476 F.3d 180, 184 (3d Cir. 2007). A dispute is "genuine" only if the evidence is such that a

reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S . at 247-49.

If the non-moving party fails to make a sufficient showing on an essential element of its case

with respect to which it has the burden of proof, the moving party is entitled to judgment as a

matter oflaw. See Celotex Corp., 477 U.S. at 322.



                                                  6
        B. Claim Construction

        "It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (citation omitted). '"[T]here is no magic formula or catechism for

conducting claim construction. ' Instead, the court is free to attach the appropriate weight to

appropriate sources ' in light of the statutes and policies that inform patent law. "' Soft View LLC v.

Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips, 415 F.3d at 1324)

(alteration in original). When construing patent claims, a court considers the literal language of

the claim, the patent specification, and the prosecution history. Markman v. Westview Instruments,

Inc., 52 F.3d 967, 979-80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S . 370 (1996). Of these sources,

"the specification is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term." Phillips, 415 F.3d at

1315.

        "[T]he words of a claim are generally given their ordinary and customary meaning . . . .

[This is] the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention, i.e., as of the effective filing date of the patent application." Id. at

1312-13 . "[T]he ordinary meaning of a claim term is its meaning to [an] ordinary artisan after

reading the entire patent." Id. at 1321. "In some cases, the ordinary meaning of claim language

as understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted meaning

of commonly understood words." Id. at 1314.

        When a court relies solely on the intrinsic evidence-the patent claims, the specification,

and the prosecution history- the court's construction is a determination oflaw. See Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831 , 841 (2015). The court may also make factual findings

                                                  7
based on consideration of extrinsic evidence, which "consists of all evidence external to the patent

and prosecution history, including expert and inventor testimony, dictionaries, and learned

treatises." Phillips, 415 F.3d at 1317-19. Extrinsic evidence may assist the court in understanding

the underlying technology, the meaning of terms to one skilled in the art, and how the invention

works. Id. Extrinsic evidence, however, is less reliable and less useful in claim construction than

the patent and its prosecution history. Id.

       "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Renishaw PLC v. Marposs Societa ' per Azioni,

158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that "a claim interpretation that would exclude

the inventor' s device is rarely the correct interpretation." Osram GMBH v. Int 'l Trade Comm 'n,

505 F.3d 1351 , 1358 (Fed. Cir. 2007) (citation omitted).

       C. Obviousness

       The presumption that all patents are valid is the starting point for any obviousness

determination. 35 U.S.C. § 282. A patent claim is invalid as obvious under 35 U.S.C. § 103 if

the novel aspect of the claimed invention "would have been obvious . . . to a person having

ordinary skill in the art .... " Id. § 103(a); see also KSR Int '! Co. v. Teleflex Inc., 550 U.S. 398,

406-07 (2007).

       Obviousness is a question oflaw that depends on the following factual inquiries: (1) the

scope and content of the prior art; (2) the differences between the claims and the prior art; (3) the

level of ordinary skill in the relevant art; and (4) any objective indicia of nonobviousness. See

KSR , 550 U.S. at 406; see also Transocean Offshore Deepwater Drilling, Inc. v. Maersk Drilling

USA, Inc., 699 F.3d 1340, 1347 (Fed. Cir. 2012).

       To prove obviousness, a party must show that a skilled artisan would have been

motivated to combine the prior art teachings to create the claimed method with a reasonable

                                                   8
expectation of success. See Allergan, Inc. v. Sandoz Inc., 726 F.3d 1286, 1291 (Fed. Cir. 2013).

The improvement over prior art must be "more than the predictable use of prior art elements

according to their established functions. " KSR , 550 U.S. at 417. Evidence of obviousness,

however, especially when that evidence is proffered in support of an "obvious-to-try" theory, is

insufficient unless it indicates that the possible options skilled artisans would have encountered

were "finite, small, or easily traversed, and that skilled artisans would have had a reason to select

the route that produced the claimed invention." In re Cyclobenzaprine Hydrochloride, 676 F.3d

at 1072 (internal quotation marks omitted). Obviousness must be proven by clear and

convincing evidence. Id. at 1078.

       D. Anticipation

       "To show that a patent claim is invalid as anticipated, the accused infringer must show by

clear and convincing evidence that a single prior art reference discloses each and every element

of a claimed invention." Silicon Graphics, Inc. v. AT! Tech. , Inc., 607 F.3d 784, 796 (Fed. Cir.

2010). " [E]very element of the claimed invention [must be described] , either expressly or

inherently, such that a person of ordinary skill in the art could practice the invention without

undue experimentation." Callaway Golf Co. v. Acushnet Co. , 576 F.3d 1331, 1346 (Fed. Cir.

2009). As with infringement, the court construes the claims and compares them against the prior

art. See Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir. 2010). "While

anticipation is a question of fact, it may be decided on summary judgment if the record reveals

no genuine dispute of material fact. " Encyclopaedia Britannica, Inc. v. Alpine Elecs. ofAm.,

Inc., 609 F.3d 1345, 1349 (Fed. Cir. 2010).




                                                  9
Ill.   DISCUSSION

       Although the pending motions relate to summary judgment and Daubert disputes, the

briefing revealed a clear, and potentially case dispositive, claim construction dispute. Thus, I

will first resolve that dispute and then address the substance of the motions.

       A. Construction of "array representing Signal to Noise ratio per subchannel during
          Showtime information "

       During claim construction, the Parties agreed that I should construe "Showtime" as "the

state of the transceiver reached after all initialization and training is completed, in which user

data is transmitted or received." (DJ. 290-1 at 5). They further agreed that I should construe

"array representing Signal to Noise ratio per subchannel during Showtime information" as

"ordered set of values representative of the signal to noise ratio ofrespective subchannels during

the state of the transceiver reached after all initialization and training is completed, in which user

data is transmitted or received." (Id.). I adopted their agreed proposed constructions. (D.I. 485).

The Parties now disagree on the meaning of those constructions. (D.I. 686 at 1-4). Specifically,

the Parties dispute whether the "data variable" that "comprises an array representing Signal to

Noise ratio per subchannel during Showtime" must be measured during Showtime within the

meaning of the claim. (D.I. 686 at 1). I ordered supplemental briefing to assist my resolution of

this claim construction issue. (D.I. 811 , 824, 870, 902). For the reasons set out below, I find that

the claimed "array representing Signal to Noise ratio per subchannel during Showtime"

("Array") is not limited to an Array that is measured during Showtime.

       The plain language of claim 1 supports 2Wire' s position that there is no temporal

limitation during which the Array must be measured. Defendant argues that the claim requires

that the Array is "representative" of the signal to noise ratio ("SNR") that exists during

Showtime. (D.I. 686 at 2). It notes, "The claim is silent as to how or when the values are


                                                  10
gathered or transmitted." (Id.). Plaintiff disagrees. It focuses on the claim term "during" as

supporting its position that measurements must be made once Showtime is reached. (D.I. 824 at

6). I agree with Defendant's understanding of the claim term. Plaintiffs proposed construction

ignores the "representing" language of the claim. The claim clearly states, however, that the

array represents "Signal to Noise ratio per subchannel during Showtime information." "During"

in that clause modifies the nature of the "Signal to Noise ratio per subchannel" with which the

claim is concerned. The "representing" language, however, indicates that the Array need not be

actual SNR information measured during Showtime. Rather, based on the plain language of the

claim, if the SNR information is representative of the SNR per subchannel that exists during

Showtime, that information meets the claim limitation. The claim provides no guidance on how

or when that information comes to be representative. Thus, I find that the plain language of the

claim does not support a temporal measurement limitation.

       The specification provides almost no guidance on the proper construction of this claim

term. Plaintiffs specification-based argument focuses on a distinction between Showtime and

Training. It says, "blur[ring] the bright line between Showtime and Training is· not a reasonable

reading of the claim." (D.I. 824 at 7). Plaintiff roots this argument in a list of "exemplary

message variables" where "Signal to Noise during Training" and "Signal to Noise during

Showtime" are listed separately. ('784 Patent at 3:57-4: 17 ("Table 1")). It does not, however,

explain why interpreting the limitation as Defendant proposes is inconsistent with understanding

"Signal to Noise during Training" as having a distinct meaning. (See D.I. 824 at 6-8).

Furthermore, it does not cite intrinsic evidence or expert testimony that might support its

conclusion that a "bright line" actually exists between the SNR during Training versus

Showtime. Accordingly, as the intrinsic evidence is equally lacking as to the bounds of both



                                                 11
terms, I do not find the two items in Table 1, a twenty-three-item list, useful to the construction

of this claim term. Plaintiffs attorney argument does not fill in the gaps. Thus, I do not find

Plaintiffs position persuasive.

       Defendant' s specification-based argument is no more persuasive. It argues that the

specification focuses on the pre-Showtime period, and that this renders it more likely that a

POSA would understand the claim to cover measurements made before Showtime that are

representative of the SNR during Showtime. (D.I. 870 at 2-4). It further argues that the ' 784

Patent's provisional application focuses exclusively on the pre-Showtime period. (Id. at 4-5).

Plaintiff responds by identifying passages in the specification that discuss systems that achieve

Showtime, and it argues that the provisional application is minimally probative. (D.I. 902 at 2-

4). I agree with Plaintiff that the specification provides at least some support for a device

entering the diagnostic link mode 1 at some point after successfully achieving Showtime. (D.I.

902 at 3-4). I also agree with Plaintiff that the content of the provisional application is unhelpful.

Thus, I find that Defendant' s argument is unpersuasive.

       Having exhausted the limited information as to the meaning of this limitation in the

intrinsic record, the Parties focus a great deal of discussion on extrinsic evidence.

       Defendant notes that one of the co-inventors of the ' 784 Patent, Robert Pizzano, testified

that all the information listed in Table I is gathered during training. (D.I. 870 at 5-6). Mr.

Pizzano further testified, essentially, that he did not know or remember the significance of SNR

per subchannel during Showtime. (Id.). Plaintiff notes, correctly, that this is of limited probative

value because the testimony only clearly supports the proposition that Mr. Pizzano does not




1
 The "diagnostic link mode" is the mode in which diagnostic and test information is
communicated. This mode occurs outside of Showtime. ('784 Patent at 2:4-9).
                                                 12
remember relevant information. (D.I. 902 at 4). Plaintiff also notes that the other named

inventor, David Krinsky, remembers more details. (Id.). This discussion is not helpful to the

claim construction analysis. Mr. Pizzano does not remember the critical information and Mr.

Krinsky only describes, in broad terms, the components of the system. I do not give this

testimony any weight.

       The Parties also dispute how the variability in the SNR per subchannel over time would

impact a POSA' s understanding of the claim. Plaintiff argues, without technical expert support,

that the variability renders the SNR per subchannel that exists during training nonrepresentative

of the SNR per subchannel that exists during Showtime. (D.I. 824 at 3-5, 7). Defendant

responds with the testimony of its expert, Dr. Krista Jacobsen, where she explains that the SNR

per subchannel measured during initialization procedures may be representative of the SNR per

subchannel that exists during Showtime. (D.I. 870 at 6-8). She explains:

        [T]he subcarrier SNRs determined during the initialization procedure are
       "representative of the signal to noise ratio of respective subchannels during the state
       of the transceiver reached after all initialization and training is completed, in which
       user data is transmitted or received" for at least the following reasons. First, . .. the
       ADSL standards in existence on the ' 784 patent' s priority date rely on the subcarrier
       SNRs determined during initialization being "representative of the signal to noise
       ratio of respective subchannels during the state of the transceiver reached after all
       initialization and training is completed, in which user data is transmitted or
       received" because the bit loading determined during initialization, using the SNRs
       that were estimated during initialization, is used when Showtime begins. If those
       subcarrier SNRs were not "representative of the signal to noise ratio of respective
       subchannels during the state of the transceiver reached after all initialization and
       training is completed, in which user data is transmitted or received," the experts
       who defined the ADSL standards would not have specified their use in determining
       the Showtime bit loading.

       Second, if the channel and noise at some or all subcarrier frequencies are stable
       during Showtime, the SNRs of those subcarriers determined during the
       initialization procedure do not change during Showtime. Thus, those subcarrier
       SNRs, which were estimated during the initialization procedure and are not updated
       by the receiver, are also "representative of the signal to noise ratio of respective
       subchannels during the state of the transceiver reached after all initialization and
       training is completed, in which user data is transmitted or received."

                                                  13
(D.I. 872 at 1118-19). Dr. Jacobsen' s testimony supports the conclusion that, as a technical

matter, an SNR that is representative of the SNR during Showtime may be measured prior to

Showtime. This is true, as she says, because pre-Showtime SNRs are used to determine

Showtime bit loading, and because when subcarrier frequencies are stable during Showtime they

do not change from the SNRs determined during the initialization procedure. Thus, SNRs

measured prior to Showtime may be "representative" of those that exist during Showtime within

the meaning of the claim.

        Plaintiff responds by attempting to debunk or discredit Dr. Jacobsen' s position-again

without the aid of expert testimony. (D.I. 902 at 5). It notes that Dr. Jacobsen has admitted that

the SNR per subchannel fluctuates over time. (Id.) . Plaintiff argues that this indicates that an

SNR measured prior to Showtime cannot be representative of the SNR that exists during

Showtime. This attempt to discredit Dr. Jacobsen falls flat, however, as Dr. Jacobsen readily

admits that SNR per subchannel varies over time. (D.I. 872 at 114). I do not view Dr.

Jacobsen' s admission as inconsistent with her position that an SNR measured outside of

Showtime may be representative of an SNR during Showtime. Rather, Dr. Jacobsen

persuasively explains how, despite normal fluctuations in SNR per subchannel, an SNR per

subchannel measured prior to Showtime may be representative of the SNR during Showtime, at

least initially.

        The plain language of claim 1 supports Defendant' s position that "an array representing

Signal to Noise ratio per subchannel during Showtime" need not be measured during Showtime.

The remainder of the intrinsic record does not provide useful insight into the meaning of this

claim term or indicate that the claim should be read as having a "measurement" limitation. Since

the intrinsic record does not fully clarify the proper construction, I consider extrinsic evidence of



                                                 14
the term' s meaning. The extrinsic evidence supports the plain language of claim 1 because, as a

technical matter, an SNR per subchannel measured prior to Showtime may represent an SNR per

subchannel during Showtime. Thus, considering the plain language of the claim and expert

testimony on the technology, I find that the claimed "array representing Signal to Noise ratio per

subchannel" is not limited to those that are measured during Showtime. This limitation limits the

claim only in that the array must be representative of the SNR per subchannel during Showtime.

Accordingly, I will not construe "array representing Signal to Noise ratio per subchannel during

Showtime information" to contain a temporal limitation defining when measurement of the SNR

occurs.

          B. Obviousness in View of Milbrandt, Hwang and Tl.413-1995

          The Parties do not dispute that the combination of Milbrandt, Hwang, and Tl .413-1995

disclose all but the final limitation of claim 1. (D.I. 609 at 9-10). The only dispute is whether

this combination discloses the "wherein at least one data variable of the one or more data

variables comprises an array representing Signal to Noise ratio per subchannel during Showtime

information" element of claim 1. (D.I. 664 at 10-14). Plaintiffs primary argument, much like

its claim construction argument, is that the combination does not teach measuring SNR per

subchannel during Showtime. (Id.). I have rejected Plaintiffs claim construction position. The

claim does not contain a temporal measurement limitation. Thus, as Plaintiff does not identify

any other missing claim limitation, it is undisputed that this combination discloses every

limitation of claim 1.

          Plaintiffs only other argument is that the references' failure to disclose measurement of

the SNR per subchannel during Showtime defeats Defendant' s proposed motivation to combine.

(Id. at 12-13). Plaintiff does not, however, disagree with Defendant's argument that a POSA

would be motivated to combine the prior art references under Defendant's understanding of the

                                                  15
claim, (see id. )-the understanding that I find to be correct. Thus, under the correct construction,

Plaintiff has not identified a disputed material fact on the issue of motivation to combine.

       Plaintiff has not identified a dispute of material fact as to either the content of the prior

art references or the motivation of a POSA to combine those references. It has not identified any

other disputed fact that would prevent a summary judgment finding of obviousness. Thus, I will

grant Defendant' s motion for summary judgment of invalidity based on the obviousness of claim

1 of the ' 784 Patent in view of Milbrandt, Hwang and Tl.413-1995.

       C. Anticipation by Wiese

       The Parties do not dispute that Wiese discloses all but the final limitation of claim 1.

(D.I. 609 at 13-15). The only dispute is whether Wiese discloses the "wherein at least one data

variable of the one or more data variables comprises an array representing Signal to Noise ratio

per subchannel during Showtime information" element of claim 1. (D .I. 664 at 14-15).

Plaintiffs sole argument is that Wiese does not teach measuring SNR per subchannel during

Showtime. (Id.). I have rejected Plaintiff's claim construction position that would require

measurement of SNR per subchannel at a particular time. Thus, as Plaintiff does not identify any

other missing claim limitations, it is undisputed that Wiese discloses every limitation of claim 1.

Therefore, it is undisputed the Wiese anticipates claim 1 of the ' 784 Patent. I will grant

Defendant' s motion for summary judgment of invalidity on this additional ground.

       D. Anticipation by Ryckebusch

       The Parties do not dispute that Ryckebusch discloses all but the final limitation of claim

1. (D.1. 609 at 16-19). The only dispute is whether Ryckebusch discloses the "wherein at least

one data variable of the one or more data variables comprises an array representing Signal to

Noise ratio per subchannel during Showtime information" element of claim 1. (D.I. 664 at 15-

18). Plaintiffs sole response to Defendant' s argument is that Ryckebusch does not teach

                                                  16
measuring SNR per subchannel during Showtime. (Id.) . I have rejected Plaintiffs claim

construction position. Claim 1 does not contain a temporal measurement limitation. Thus, as

Plaintiff does not identify any other missing claim limitations, it is undisputed that Ryckebusch

discloses every limitation of claim 1. Therefore, it is undisputed the Ryckebusch anticipates

claim 1 of the ' 784 Patent. I will grant Defendant's motion for summary judgment of invalidity

on this additional ground.

       E. Alternative Obviousness Theories

       Defendant argues that claim 1 of the ' 784 Patent is obvious over two additional prior art

combinations: Wiese in combination with the knowledge of one of ordinary skill in the art and

Wiese in combination with Ryckebusch. (D.I. 609 at 19). Plaintiff argues that Defendant has

not established a motivation to modify or combine these references. (D.I. 664 at 18-20).

Defendant responds that Plaintiffs argument is based, at least in part, on its incorrect

understanding of the claim. (D.I. 686 at 10). Having found that both Wiese and Ryckebusch

independently anticipate claim 1, I need not resolve whether some combination of those

references would render claim 1 obvious.

       F. Other Outstanding Motions

       It is my understanding that claim 1 is the last remaining claim in the Family 1 portion of

this suit. (D.I. 609 at 2). Thus, I will dismiss the other outstanding Family 1 motions as moot.

(D.I. 597, 615, 618, 620).

IV.    CONCLUSION

       Claim 1 of the ' 784 Patent is invalid as obvious over the combination of Milbrandt,

Hwang and Tl.413-1995 and is invalid as anticipated by both Wiese and Ryckebusch. Thus, I

will grant Defendant' s Motion for Summary Judgment oflnvalidity of Claim 1 of U.S. Patent

No. 7,899,784. (D.I. 608). A separate order will be entered.

                                                 17
